The death of the defendant did not abate the action.Sprague v. Greene, 20 R.I. 153; Gen. Laws R.I. cap. 233, §§ 7, 8. As the steps required by Gen. Laws R.I. cap. 251, § 6, had not been taken, in that no petition for a new trial had been filed, under the third clause of that section, at the death of the defendant, nor by his administrator after his appointment, we think the plaintiffs were entitled to judgment against the estate in the hands of the administrator, in accordance with their motion. The remedy for the administrator, if he desires a new trial and can make it appear that a new trial should be had, is under Gen. Laws R.I. cap. 251, § 2.
The case is remitted to the Common Pleas Division with direction to enter judgment for the plaintiffs on the verdict against the estate in the hands of the administrator.